DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges claims 16-17, 19, 21, 26-27, 29-30 and 50-61 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19, 21, 26-27, 29-30 and 50-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites the limitation "overlay" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 17, 19, 21, 26-27, 29 and 50-61 are dependent upon claim 16 which is indefinite.
	Regarding claim 19, the term "type" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  For purposes of examination, Examiner is interpreting the claim to refer to the at least one elongated fiber arrangement includes a material that is the same material as the thermoplastic material.
	Regarding claim 27, an epoxy-based material is a thermosetting material, not a thermoplastic material.  For purposes of examination, Examiner is interpreting the claim to refer to an epoxy-based material and not a thermoplastic material.
	Regarding claim 60, an epoxy material is a thermosetting material, not a thermoplastic material.  For purposes of examination, Examiner is interpreting the claim to refer to a pultruded epoxy material.
	Regarding claim 61, a claim cannot depend upon itself.  For purposes of examination, Examiner is interpreting the claim to refer to claim 61 to depend upon claim 16.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 19, 21, 26, 30 and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-18 of U.S. Patent No 11,248,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and the patented reference recite a device comprising (i) a carrier, and (ii) a fibrous insert or overlay jointed to the carrier, the fibrous insert or overlay having at least one elongated fiber arrangement of a plurality of ordered fibers distributed in a polymeric material.

The claims in the present application and the patented reference recite that the fibrous insert or overlay extends from an upper surface to a lower surface of the carrier, and the fibrous insert is visible from both a top and a bottom of the carrier.

The claims in the present application and the patented reference recite that the at least one elongated fiber arrangement is distributed in a thermoplastic material.

The claims in the present application and the patented reference recite that the elongated fiber arrangement is a woven fiber arrangement.

The claims in the present application and the patented reference recite that the outer surface of the fibrous insert or overlay is generally co-extensive with the outer surface of the carrier.

The claims in the present application and the patented reference recite that the plurality ordered fibers include fibers selected from mineral fibers, polymeric fibers, carbon fibers, natural fibers or a combination thereof.

The claims in the present application and the patented reference recite that the carrier is free of knit lines or other imperfections.

The claims in the present application and the patented reference recite that the fibrous insert is positioned between the ribs.

The claims in the present application and the patented reference recite that the carrier includes ribs extending in a transverse direction relative to a longitudinal axis of the carrier.

The claims in the present application and the patented reference recite that the fibrous insert or overlay is inserted into the carrier and the fibrous insert is recessed from an outer surface of the carrier.

The claims in the present application and the patented reference recite that an activatable material is disposed over at least a portion of the carrier free of contact.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786